DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 2, and 5-10 are allowable. The restriction requirement between Groups “8” and “9,” as set forth in the Office action mailed on September 9, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 9, 2020 is partially withdrawn.  Claims 9 and 10 , directed to a catalytic system and catalytic article comprising the zeolite of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 19-22, directed to methods for increasing the number of Al pairs in a zeolite and methods of increasing the catalytic activity of a small pore zeolite remain withdrawn from consideration because they do not all  require all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

It is noted that while withdrawn independent claim 11 does include the allowable subject matter of instant claim 1, the claim 11 process appear to be a substantially duplicate (in scope) of previously allowed claim 1 of U.S. Patent No. 10,500,573.  As claim 11 would be subject to a statutory double patenting rejection (or at the very least an obviousness type double patenting rejection), claim 11 is not considered to be in condition for allowance and thus has not been considered for rejoinder.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-22 are hereby cancelled, being drawn to inventions non-elected without traverse and otherwise not being in condition for allowance.  

Line 5 of page 1 of the Specification is amended as follows: —2019, now granted as U.S. Patent No. 10,766,023, which is a continuation of U.S. Application No. 15/718,624, filed September 28, 2017, now —.  

Allowable Subject Matter
Claims 1, 2, and 5-10 are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732